Hon. George W. McNeil                        Opinion    No. M-1175
State Auditor
Sam Houston State Office          Bldg.      Re:   Whether the Texas Credit
Austin,  Texas  70711                              Union Department is sub-
                                                   ject    to the provisions     of
                                                   Article     6823a, Vernon’s
                                                   Civil     Statutes    (the Trave
                                                   Regulation      Act of 1959))
Dear Mr. McNeil:                                   and related       question.

                Your recent    letter   requesting     the opinion   of this
office      concerning   the   referenced    matter    states,   in part,  as
follows     :

             “In connection       with our regular      audit
      work at the Texas Credit Union Department
      we have observed        that their    current    practice,
      with respect      to the payment of a partial           per
      diem allowance       of either    $3.00 or $5.00 to
      certain    employees     while working in the cities
      designated    as those employees’          headquarters.
      We are told that such partial            per diem allow-
      ance is in lieu of in-town mileage,              meals and
      other incidental        travel   expenses,     and that the
      practice,    with varying       amounts and work areas,
      dates from the inception          of the Department in
      1969.     We have also observed         that employees
      traveling    in areas outside        their   designated
      headquarter     cities,     but within     the State,
      receive    a per diem allowance         of $18.00 plus
      lO$ per mile for the departmental             use of their
      personally-owned        automobiles.

                  “The views of this office,   which are
          based in part on the conclusions       expressed
          in your Opinion M-978, October      20, 1971, and
          the practices     of the Credit Union Department
          differ    as to whether or not sufficient      au-
          thority    now exists   for the use of departmental



                                    -5740-
                                                                                      .   .r   .




Mr. George      W. McNeil,            page    2     (M-1175)



        funds in this              manner.   We desire    the         opinion
        of your office              with respect   thereto.

              “More specifically,                   is the Texas Credit
        Union Department subject                   to Article   6823a, of
        Vernon’s   Civil   Statutes,               referred   to as the
        ‘Travel   Regulations     Act             of 1959’,   even though
        its funds are maintained                    apart from the State
        Treasury?

              “If the answer to the foregoing      question
        is affirmative    is the Texas Credit Union
        Department subject   to the mileage     and per
        diem rates specified    in the General Provisions
        of the current   General Appropriations     Act?”

             The Texas Credit Union Department was established                 in
1969 by Article      2461-38,   Vernon’s    Civil   Statutes.       The Texas
Credit Union Commission was simultaneously              created.     Article
2461-38 transferred       the jurisdiction,       authority,     powers,   and
duties   theretofore    conferred    on the Banking Commission,          in
relation    to credit   unions,    to the Credit Union Commission and
Department.

           Articles  2461-44 and 2461-47 provide   for the compensa-
tion and expenses   of the Credit  Union Department.    Section  (f)
of Article  2461-47 provides,   in pertinent part,   as follows:
               11
                    .   .Notwithstanding
                            .                  anything   to the con-
        trary contained       in any other law of this state,
        all fees.     nenalties,
                      -~             charges.     and revenues
        collected     by the Credit Union Department from
        every source whatsoever          shall   be retained     and
        held by said department,          and no part of such
        fees,    penalties,     charges,   and revenues      shall
        ever be oaid into the General Revenue Fund of
        this staie.        All expenses     incurred    by the
        Credit Union Department shall             be paid only
        from such fees,       penalties,      charges,   and
        revenues.     and no such exoense         shall  ever be
        a charge’against         the funds of this state.          . . .”
         (Emphasis added).



* All     reference             to Articles       are   to Vernon’s      Civil   Statutes.

                                                  -5741-
Mr. George       W. McNeil,     page   3          (M-l 175)



             It is apparent    that none of the travel              expenses  of
the employees     of the Credit Union Department are                paid from
the State Treasury      pursuant   to the provisions of             any General
Appropriations     Act.

                Section     2 of Article    6823a (the    Travel    Regulations
Act   of     1959),   states,    in part,   as follows:

                “The provisions     of this Act shall     apply
         to all officers,      heads of state   agencies,
         andate      employees.       . . .”  (Emphasis
         adde;r) .

That Act then goes on to set certain   standards and criteria                      for
the payment of travel expenses  of State employees.

          The gravamen of your first  question  is, therefore,
whether Articles  2461-38, 2461-44 and 2461-47 remove the Credit
Union Department from the Travel Regulations   Act.

           In construing    Article 6823, the predecessor     of the
Travel Regulations    Act, it was held in Attorney    General’s
Opinion No. O-4628 (1942) that Article      6823 applied   only to
the travel  expenses   of agencies  and departments   covered   by the
General Appropriations     Act.

            Moreover,   Attorney    General’s  Opinion No. WW-1053
(19611,  in  construing    the  Travel  Regulations   Act, specifically
held that

                  “Since   such employees      are not being
           reimbursed    for such travel       from authorized
           amounts in the General Appropriations            Acts,
           and are being compensated         for their   travel
           by non-state     agencies   only,     such compensa-
           tion,   from local    funds, does not violate
           Section    8 of the Travel Regulations        Act of
           1959, as the Travel Regulagions           Act is only
           applicable     to funds appropriated       by the
           Legislature.”       (Emphasis added).

            See also Attorney   General’s Opinions                 Nos. O-5589 (1943),
O-6066 (1944))    WW-1095 (1961))  WW-1222 (1961),                 and WW-1262 (1962)
for similar   holdings.

                 In light     of the ample precedent       afforded by the fore-
 going       Opinions   of    the Attorney General,       and the acquiescence   of

                                       -5742-
                                                                              . _   .
                                                                                .       -




Mr. George    W. McNeil,   page     4               (M-1175)



the Legislature    in such construction,   we hold that the travel
expenses   of employees   of the Texas Credit Union Department are
not subject    to the provisions   of the Travel Regulations Act,
inasmuch as the expenses      are in no way paid with funds appro-
priated  in the current    General Appropriations   Act.

             You are further      advised  that the travel  expenses of
employees    of the Credit Union Department may be paid pursuant
to Section     (f) of Article     2461-47,  as that Section  is the necessary
pre-existing      law authorizing     the payment of such expenses.

            Inasmuch as your first    question  has been                    answered in
the negative,    it is not necessary    for us to answer                    your second
question,   as same was predicated    only on the basis                     of an af-
firmative   answer to your first    question.

                         SUMMARY

              The travel  expenses  of employees    of the Texas
      Credit Union Department are not subject         to the
      provisions     of the Travel Regulations     Act of 1959,
      Article    6823a, Vernon's   Civil Statutes.

                                  Very.&ruly         yours,n

                                    c~Gg&&R[Nb?E
                                  Attorney     General         of   Texas
                                               ii
Prepared     by Austin   C. Bray,       Jr.
Assistant     Attorney   General

APPROVED:
OPINION COMMITTEE

Kerns Taylor,   Chairman
W. E. Allen,   Co-Chairman
James McCoy
Michael Stork
Jim Swearingen
Scott Garrison

SAMUELD. MCDANIEL
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant
                                    -5743-